                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

DEPUY SYNTHES PRODUCTS, INC.,
& DEPUY SYNTHES SALES, INC.,

             Plaintiffs,

v.                                                       NO. 3:18-cv-1342-J-20PDB

VETERINARY ORTHOPEDIC IMPLANTS, INC.,

             Defendant.



                                         Order

      The defendant seeks redaction of some lines of the transcript of the April 17,
2019, preliminary conference. Doc. 74. The defendant explains Judge Schlesinger and
counsel discussed pricing of its products, design of its products, and communications
between it and the manufacturer of its products. Doc. 74 at 3. The defendant contends
the information is proprietary and commercially sensitive and its public disclosure
would substantially harm the defendant insofar as competitors could access the
information and obtain an economic advantage. Doc. 74 at 3.

      The Court applies the law in the order dated April 9, 2019. Doc. 47 at 1–2.
Because the information sought to be redacted was provided not to resolve a merits
issue but to discuss case management and scheduling, the good-cause standard
applies, and the presumption of public access does not. The defendant provides good
cause, see Doc. 74 at 4–5, and its request is unopposed. The Court therefore grants
the motion, Doc. 74, and directs the court reporter to redact the following lines from
the transcript, Doc. 55, before public filing:

             Page 24, lines 9, 10, 11, 12, 13, and 15;
             Page 48, lines 7 and 8;
             Page 54, lines 6, 13, 14, 19, 20, 22, 24; and
             Page 55, lines 2 and 6.

      The redactions must remain in place until the close of the case or any appeal,
whichever is later, or upon an order directing otherwise.

      Ordered in Jacksonville, Florida, on May 13, 2019.




c:   Counsel of Record
     Shelli Kozachenko, RPR, CRR, CRC




                                           2
